Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 18-21, 25 and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. 2021/0358929 (929). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, (929) claims (claim 15) a method used in forming a memory array comprising strings of memory cells, comprising: forming a lower portion of a stack that will comprise vertically-alternating first tiers and second tiers on a substrate, the stack comprising laterally-spaced memory-block regions, material of the first tiers being of different composition from material of the second tiers; forming horizontally-elongated lines in a lowest first tier that are individually between immediately-laterally-adjacent of the memory-block regions, the lines comprising sacrificial material of different composition from the first-tier material that is or will be formed above the lowest first tier and from the second-tier material that is or will be formed above the lowest first tier; forming the vertically-alternating first tiers and second tiers of an upper portion of the stack above the lower portion and the lines, and forming channel-material strings that extend through the first tiers and the second tiers in the upper portion to the lower portion; forming horizontally-elongated trenches into the stack that are individually between the immediately-laterally-adjacent memory-block regions and extend to the line there-between; removing the sacrificial material of the lines through the trenches; and forming intervening material in the trenches and void-spaces left as a result of the removing of the sacrificial material of the lines (claim 15).

Regarding claim 19, (929) claims exposing the first sacrificial material in the lowest first tier in the trenches; isotropically etching the exposed first sacrificial material from the lowest first tier through the trenches; after the isotropically etching, forming conductive material in the lowest first tier that directly electrically couples together the channel material of individual of the channel-material strings and the conductor material of the conductor tier; and after forming the conductive material, forming at least a majority of the intervening material in the trenches and the void-spaces (claim 9).  

Regarding claim 21, (929) claims the conductive material in the lowest first tier is directly against an uppermost surface of the conductor material of the conductor tier (claim 11). 
Regarding claim 25, (929) claims (claims 16-17) a method used in forming a memory array comprising strings of memory cells, comprising: forming a conductor tier comprising conductor material on a substrate; forming a lower portion of a stack that will comprise vertically-alternating first tiers and second tiers above the conductor tier, the stack comprising laterally-spaced memory-block regions, material of the first tiers being of different composition from material of the second tiers, a lowest of the first tiers comprising first sacrificial material; forming horizontally-elongated lines in the lowest first tier that are individually between immediately-laterally-adjacent of the memory-block regions; the lines comprising second sacrificial material of different composition from the first sacrificial material, from the first-tier material that is or will be formed above the first sacrificial material, and from the second-tier material that is or will be formed above the first sacrificial material; the lines individually comprising an uppermost surface that is in or at a top of the second tier that is immediately-above the lowest first tier, the second sacrificial material of individual of the lines extending laterally into respective immediately-laterally-adjacent of the memory-block regions; forming the vertically-alternating first tiers and second tiers of an upper portion of the stack above the lower portion and the lines, and forming channel-material strings that extend through the first tiers and the second tiers in the upper portion to the lowest first tier in the lower portion; forming horizontally-elongated trenches into the stack that are individually between the immediately-laterally-adjacent memory-block regions, the trenches extending vertically into the second sacrificial material of the lines; after forming the trenches, removing an uppermost portion of the second sacrificial material from extending laterally into the respective immediately-laterally-adjacent memory-block regions; after removing said uppermost portion of the second sacrificial material, lining the trenches with lining material that fills cavities left in the second tier that is immediately-above the lowest first tier a result of the removing of said 7322P01.doc31Docket No. MI22-7322 uppermost portion of the second sacrificial material; removing the second sacrificial material of the lines through the trenches and exposing the first sacrificial material in the lowest first tier; isotropically etching the exposed first sacrificial material from the lowest first tier through the trenches; after the isotropically etching, forming conductive material in the lowest first tier that directly electrically couples together the channel material of individual of the channel-material strings and the conductor material of the conductor tier; and after forming the conductive material, removing the lining material and forming intervening material in the trenches and the cavities longitudinally-along the respective immediately-laterally-adjacent memory-block regions, the intervening material comprising insulating material (claim 17).  
Regarding claim 27, (929) claims (claims 1 and 9) a method used in forming a memory array comprising strings of memory cells, comprising: forming a conductor tier comprising conductor material on a substrate; forming a stack comprising vertically-alternating first tiers and second tiers above the conductor tier, the stack comprising laterally-spaced memory-block regions, channel-material strings extending through the first tiers and the second tiers, material of the first tiers being of different composition from material of the second tiers, a lowest of the first tiers comprising first sacrificial material; horizontally-elongated lines in the lowest first tier between the laterally-spaced memory-block regions; the lines comprising second sacrificial material, the lines individually having an uppermost surface that is above the lowest first tier; forming horizontally-elongated trenches into the stack that are individually between immediately-laterally-adjacent of the memory-block regions and extend to the line there-between; removing the second sacrificial material of the lines through the trenches and exposing 
Regarding claim 28, (929) claims the second sacrificial material is of different composition from the first sacrificial material (claim 1).  
Claims 1, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 US 2021/0358939(939). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 1, (939) claims (claim 1) a method used in forming a memory array comprising strings of memory cells, comprising: forming a lower portion of a stack that will comprise vertically-alternating first tiers and second tiers on a substrate, the stack comprising laterally-spaced memory-block regions, material of the first tiers being of different composition from material of the second tiers; forming horizontally-elongated lines in a lowest first tier that are individually between immediately-laterally-adjacent of the memory-block regions, the lines comprising sacrificial material of different composition from the first-tier material that is or will be formed above the lowest first tier and from the second-tier material that is or will be formed above the lowest first tier; forming the vertically-alternating first tiers and second tiers of an upper portion of the stack above the lower portion and the lines, and forming channel-material strings that extend through the first tiers and the second tiers in the upper portion to the lower portion; forming horizontally-elongated trenches into the stack that are individually between the immediately-laterally-adjacent memory-block regions and extend to the line there-between; removing the sacrificial material of the lines through the trenches; and forming 
	Regarding claim 18, (939) claims (claim 13) a method used in forming a memory array comprising strings of memory cells, comprising: forming a conductor tier comprising conductor material on a substrate; forming a lower portion of a stack that will comprise vertically-alternating first tiers and second tiers above the conductor tier, the stack comprising laterally-spaced memory-block regions, material of the first tiers being of different composition from material of the second tiers, a lowest of the first tiers comprising first sacrificial material; forming horizontally-elongated lines in the lowest first tier that are individually between immediately-laterally-adjacent of the memory-block regions; the lines comprising second sacrificial material of different composition from the first sacrificial material, from the first-tier material that is or will be formed above the first sacrificial material, and from the second-tier material that is or will be formed above the first sacrificial material; forming the vertically-alternating first tiers and second tiers of an upper portion of the stack above the lower portion and the lines, and forming channel-material strings that extend through the first tiers and the second tiers in the upper portion to the lowest first tier in the lower portion; forming horizontally-elongated trenches into the stack that are individually between the immediately-laterally-adjacent memory-block regions and extend to the line there-between; removing the second sacrificial material of the lines through the trenches; and forming intervening material in the trenches and void-spaces left as a result of the removing of the second sacrificial material of the lines (claim 13). 
	Regarding claim 19, (939) claims exposing the first sacrificial material in the lowest first tier in the trenches; isotropically etching the exposed first sacrificial material from the lowest first tier through the trenches; after the isotropically etching, forming conductive material in the lowest first tier that directly electrically couples together the channel material of individual of the channel-material strings 
Allowable Subject Matter
Claims 2-17, 22-24, 26 and 29-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811